Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com DIRECT DIAL 212-735-2482 DIRECT FAX 917-777-2482 EMAIL ADDRESS steven.grigoriou@SKADDEN.COM March 26, 2009 VIA EDGAR John Ganley, Esq. Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C. 20549 Re: BlackRock Global Opportunities Equity Trust (“BOE”) BlackRock Global Equity Income Trust (“BFD”) BlackRock World Investment Trust (“BWC”) Dear Mr. Ganley: We received your oral comments on March 13, 2009 and March 17, 2009 to the Joint Proxy Statement/Prospectus on Form N-14 filed on February 10, 2009 (Nos. 333-157207 and 811-21506) (the “Registration Statement”) pursuant to the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 regarding the reorganizations (each a “Reorganization” and, collectively, the “Reorganizations”) of BFD and BWC (each a “Target Fund” and together the “Target Funds”) into BOE (the “Acquiring Fund” and, together with the Target Funds, each a “Fund” and, collectively, the “Funds”). The Funds have considered your comments and have authorized us to make the responses and changes discussed below to the Joint Proxy Statement/Prospectus on the Funds’ behalf.These changes have been reflected in Pre-Effective Amendment No. 1 to the Funds’ Joint Proxy Statement/Prospectus, which accompanies this letter and is marked to show the changes made in response to your comments, as well as other changes made to the Joint Proxy Statement/Prospectus Securities and Exchange Commission March 26, 2009 Page 2 since the initial filing.All changes were conformed throughout the Registration Statement, where applicable. For ease of reference, we have included your comments below followed by our responses. March 13, 2009 Comments Comment 1:Questions and Answers – Why Recommended Question.Provide a range of savings for the reduced annual operating ratio, depending on which combination of Funds approve the Reorganization. Response:The requested change has been made. Comment 2:Questions and Answers – Historical Trading Question.Revise historical trading to note which Funds currently are trading at discounts to each other. Response:The requested change has been made. Comment 3:Questions and Answers – Historical Trading Question.Include disclosure that shareholders of the Target Funds will receive shares of the Acquiring Fund based on their relative net asset value and that the Acquiring Fund's shares may trade at a discount to net asset value after the Reorganization. Response:The requested change has been made. Comment 4:Questions and Answers – Reorganization Costs Question.Supplementally inform us how the expenses associated with the Reorganization will be allocated among Funds. Response:Expenses incurred in connection with the Reorganizations will be allocated in one of the following three allocation methodologies:(1) certain expenses will be borne directly by the respective Fund incurring the expense (e.g. printing of the N-14, Fund’s financial statements, mailing, solicitation and tabulation costs); (2) certain expenses will be allocated among the Funds based upon a fee on the newly converted shares and then further allocated evenly based upon both the Target Funds and the Acquiring Fund (e.g. AMEX/NYSE Listing Fee and SEC Fee); (3) service fees will be allocated pro rata among the Funds based on relative net assets (e.g. legal, audit and transfer agent fees).Please see responses to Comments 14 and 17 below. Securities and Exchange Commission March26, Page 3 Comment 5:Questions and Answers – Tax Question.Can greater clarity be provided with respect to whether the Target Funds will sell a portion of their portfolio assets? Response:Due, in particular, to the fact that BFD will change its investment policies and portfolio manager prior to the completion of the Reorganization and for reasons unrelated to the Reorganization, the Funds now believe they will not need to dispose of assets in connection with the Reorganization.Disclosure indicating they may need to do so has been deleted from the Registration Statement. Comment 6:Joint Proxy Statement/Prospectus – Summary – Proposal 1: Reorganizations of the Target Funds.In the Non-U.S. Investments section of the comparison chart of the Funds, please change BOE's investment policy so that the Fund must invest at least 40% of its total assets at the time of investment in securities of non-U.S. issuers unless the Fund's investment adviser believes it is not in the best interest of the Funds, in which case it will invest at least 30% of its total assets in securities of non-U.S. issuers, and it will invest in issuers located in at least three different countries, including the United States. Response:The requested changes have been made. Comment 7:Joint Proxy Statement/Prospectus – Summary – Proposal 1: Reorganizations of the Target Funds – In the comparison chart, instead of listing entire relevant disclosure for Target Funds, indicate "Same as Acquiring Fund," where the information is the same for ease of readability. Response:The requested change has been made. Comment 8:Joint Proxy Statement/Prospectus – Summary – Proposal 1: Reorganizations of the Target Funds – In the comparison chart, include disclosure regarding the portfolio managers and advisers/sub-advisers for each Fund. Response:The requested change has been made. Comment 9:Joint Proxy Statement/Prospectus – Summary – Proposal 1: Reorganizations of the Target Funds – Further Information Regarding the Reorganization.At the end of Proposal 1, cross-reference the Risk Factors and Special Considerations section of the Registration Statement. Securities and Exchange Commission March26, Page 4 Response:The requested change has been made. Comment 10:Joint Proxy Statement/Prospectus – Risk Factors and Special Considerations.If there are no other material differences between the Funds, indicate that the non-investment grade securities risk is the primary difference between the Funds.Otherwise, indicate other differences between the Funds. Response:The disclosure has been revised to reflect additional differences. Comment 11: Joint Proxy Statement/Prospectus – Risk Factors and Special Considerations.Revise risk factors so that the risks applicable to all Funds are indicated as such. Response:The requested change has been made. Comment 12:Joint
